Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 1 of 8




                                                  EXHIBIT 17
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 2 of 8
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 3 of 8
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 4 of 8
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 5 of 8
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 6 of 8
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 7 of 8
Case 4:19-cv-00778-LPR Document 26-17 Filed 03/26/21 Page 8 of 8
